Title: From George Washington to Thomas Green, 23 December 1793
From: Washington, George
To: Green, Thomas


          
            Thomas,
            Philadelphia 23d Decembr 1793
          
          It is eight weeks this day since I left Mount Vernon—and what have you done? Not a
            stroke to Crows House so late as the 15th of this month (the date of the last
            report)—Not a stroke to the sheds at Dogue run Barn. Very little that I can discover to
            the Barn itself; and scarcely any thing else, except running to Alexandria and repairing
            your own house. In doing which (by your own reports) you have employed Tom Davis &
            Muclus  days: at a time too, when, on account of the season of the year, not one
            man out of their labour ought to have been withdrawn from the out doors work on Crows
            house, and the Walls of the Barn sheds.
          Is it possible for any misconduct, or impudence to exceed this transaction? when you
            knew how extremely anxious I was to get the Brick work of these buildings done before
            the frosts set in; & when I had told you in the most explicit language I was able,
            that my Carpenters should stick close to those works until they were compleated; and
            that this was the case while I remained at home you know—yet, notwithstanding my anxiety
            on this head; notwithstanding my express orders on the occasion: No soone⟨r⟩ was my back
            turned than every man set about what pleased him best; and, as usual, I have got little
            or nothing done.
          I know full well, that to speak to you is of no more avail, than to speak to a bird
            that is flying over one’s head; first, because you are lost to all sense of shame, &
            to every feeling that ought to govern an honest man, who sets any store by his
            character; and secondly, because you have no more command of th⟨e⟩ people over whom you
            are placed, than I have over the beasts of the forists: for if they chuse to work, they
            may; if they do not you have not influence enough to make them; or if they incline to do
            one sort work (only for an excuse to be idle or, to be after their own pranks) you can
            not compel them to do another: why else has Is⟨aac⟩ been the Lord knows how long getting
              ⟨illegible⟩ when I expressly ordered that Nothing should take
            them from the work I left you engaged in, until it was compleated?
            And how durst you, take Tom Davis from the Brick work I directed him to execute, before
            it was done in order to execute your own projects.
          Although you pay so little regard to my orders at a distance, and your time, and those
            of my Carpenters are so miserably mispent, it may be well for you to know that, I have
            got a person now, who is not only a man of character, but is also a good judge of Work;
            and, that he has not only the authority, but he has my express orders, if he finds you
            inattentive to your duty, in any respect whatsoever, unable to govern the people who are
            placed under you, or to regulate their work to the best advantage; or finds you
            departing from the articles of your agreement, to discharge you that momt; and to
            disposses your family of the house they are in; for I
            cannot, nor will not submit to such infamous treatment as I meet with from you, how ever
            well disposed I may be to befriend them—or wish to be your friend, if you would let
            me.
          
            Go: Washington
          
        